Exhibit 10.2

LOGO [g93599ex10_2pg001.jpg]

Form of Equity Grant Letter for Executive Officers

Name:

Department:

Division:

Congratulations! We are pleased to provide you with an equity grant under the
CME Group Inc. Amended and Restated Omnibus Stock Plan (the “Plan”). This equity
grant is in recognition of the anticipated positive impact you will make toward
the future success of CME Group. Your equity grant may enable you to acquire
ownership in CME Group Inc., which is a means for you to share in the success of
the company while creating shareholder value. Certain terms of your equity grant
follow:

Stock Option Terms

 

Option:   You have been granted a non-qualified stock option to purchase [•]
shares of Class A common stock, $.01 par value, of CME Group Inc. Grant Date:  
[—] Exercise Price per share:   $[—] Vesting Schedule:   Except as may otherwise
be provided in the Plan, 25 percent of the option grant shall become exercisable
on each anniversary of the grant date, with 100 percent of the option grant
becoming exercisable on the fourth anniversary of the grant date.1 Expiration:  
Subject to earlier termination pursuant to the terms of the Plan, unexercised
portions of the option will expire ten years from the date of grant.1
Restricted Stock Terms   Restricted Stock:   You have been granted [—]
restricted shares of Class A common stock, $.01 par value, of CME Group Inc.
Grant Date:   [—] Vesting Schedule:   Except as otherwise provided in the Plan,
25 percent of the restricted stock grant shall become vested on each anniversary
of the grant date, with 100 percent of the restricted stock grant becoming
vested on the fourth anniversary of the grant date.1

Your equity grant has an economic value of $[—]. The economic value was used to
calculate the number of options and restricted shares granted, using the closing
stock price on the grant date and the Black-Scholes option value at the time of
grant.

To be eligible to receive this grant, you must have entered into a
Confidentiality, Non-Compete and Non-Solicitation Agreement with CME Group Inc.
In addition to the terms stated in this grant letter, your equity grant shall be
subject to the terms and conditions of the Plan. All documents relating to the
Plan, including the cover letter, grant letter, Plan Document, Prospectus,
Frequently Asked Questions, 83b Election Memo (for U.S. employees only), W-9
Form (or W-8BEN Form for international employees) and Beneficiary Form, are
available online by logging on to your E*TRADE account at
www.etrade.com/stockplans, or by calling E*TRADE at (800) 838-0908. A copy of
the CME Group 2009 Form 10-K can be found at:
http://investor.cmegroup.com/investor-relations/financials.cfm. You must
complete the W-9 Form (or W-8 Ben Form for International employees) if this is
your first Restricted Stock grant. Additionally, you must submit a Beneficiary
Form to the Compensation Department if you have not done so previously. Forms
can be sent to the Compensation Department, 20 S. Wacker, 6S.

By accepting this equity grant, you hereby agree to the terms and conditions of
the Plan, which are subject to change at any time. In addition, you acknowledge
and agree that you are receiving this grant pursuant to CME Group’s Annual Grant
Program, which is in place at the discretion of CME Group. Accordingly, your
receipt of this grant and your eligibility for any future grants are subject to
the continued existence of the Annual Grant Program.

 

1

May be amended to address specific employment contractual provisions.